The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 2, 6, 9, 12, 18, 22 – 24, 29 – 37 and 45 – 46 are currently pending.

Election/Restrictions
Applicant’s election, without traverse, of Group I (Claims 1 – 2, 6, 9, 12, 18 and 22 – 24) in the response filed on July 16, 2021 is acknowledged.  Acknowledgement is made of Applicant’s election of a single pharmaceutical composition specie, said composition comprising:
a) ‘Compound 1’ (3-[4-(3-amino-1H-pyrazolo[3,4-b]pyrazin-5-yl)-benzylamino]-6-cyano-pyrazine-2-carboxylic acid [1-(3,4-difluoro-phenyl)-ethyl]-amide), as the active compound specie (structure shown below)

    PNG
    media_image1.png
    139
    329
    media_image1.png
    Greyscale

b) ‘vinyl pyrrolidinone-vinyl acetate’ as the polymer carrier
c) ‘PEG 1500’ as the solubilizer/plasticizer
d) ‘d-α-tocopheryl polyethylene glycol 1000 succinate’ as the bioavailability/enhancer

Claims 1 – 2, 6, 9, 12, 18 and 22 – 24 are under examination in the instant office action. 

Priority
This application,  16/859,111, filed 04/27/2020 is a continuation of 16/185,793, filed 11/09/2018, now abandoned.  16/185,793 claims priority from provisional application 62/583,891, filed 11/09/2017.

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 2, 6, 9, 12, 18 and 22 – 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arndt et al. in US 2012/0208819 (published: August 16, 2012; IDS US patent application Cite No. 7) in view of Berndt et al. in US 2014/0296336), Solubility Enhancement with BASF Pharma Polymers – Solubilizer Compendium, Reintjes, T., Editor (October, 2011) (retrieved from the internet at https://scholar.google.com /scholar?q=Solubility+Enhancement+with+BASF+ Pharma+Polymers+%E2%80%93+Solubilizer+Compendium,+Reintjes&hl= en&assdt=0&asvis=1&oi=scholart (IDS NPL Cite No. 87) and Open Molecules at http://web.archive.org/web/20161004035812/http://www.openmolecules.org /properties/properties.html (published online: October 4, 2016; IDS NPL Cite No. 83).
Arndt teaches heterocyclic compounds and pharmaceutical compositions thereof, useful as PDK1 inhibitors for treating PDK1-mediated diseases, e.g. cancer (Abstract, p [0152], Claims 46, 48 and 50).  Arndt teaches and claims the elected active compound specie (Table 1, Ex. No. 182; Claim 46).  Arndt teaches, in Table 2, the elected active compound specie as having IC50 (µM) designated as “A”, which corresponds to the most potent inhibitory activity disclosed (IC50 ≤ 0.1 µM for inhibition of phospho-PDK1 in vitro) and EC50 (µM) as “a”, which corresponds to the most potent EC50 activity disclosed (EC50 ≤ 1 µM) (instant Claims 1 and 23).
Arndt teaches the PDK1 inhibitor compounds can be formulated as compositions suitable for oral administration (instant Claim 23) with a pharmaceutically acceptable prima facie obvious the range recited in instant Claim 12).  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although Arndt teaches pharmaceutical compositions comprising the elected active compound with a pharmaceutically acceptable carrier suitable for oral administration for the treatment of cancer, Arndt does not teach a composition that is a solid dispersion extrudate comprising a combination of a polymer carrier, solubility/plasticizer and bioavailability enhancer, or the elected combination of vinyl pyrrolidinone-vinyl acetate as the polymer carrier, PEG 1500 as the oil and d-α-tocopheryl polyethylene glycol 1000 succinate’ as the bioavailability/enhancer.
Berndt teaches formulations comprising a melt-processed solid dispersion product (i.e. a solid dispersion extrudate) comprising an active agent, a pharmaceutically acceptable thermoplastic polymer of N-vinyl lactams (i.e. a polymer matrix), and a pharmaceutically acceptable polyvinyl alcohol-polyalkylene glycol graft copolymer (Abstract).  Berndt teaches an embodiment wherein one component will melt and the other components dissolve in the melt, forming a solution, which, upon cooling, may form a solid dispersion having advantageous dissolution properties (p [0061]). 

Berndt teaches and claims the solid dispersion product may further comprise 5 to 20% (w/w) of at least one plasticizer (p [0052], Claim 2), wherein examples of plasticizers include polyethylene glycols having a number average molecular weight of from 1,000 to 2,000 Daltons (Applicant’s elected solubilizer/plasticizer; p [0056], Claim 3; instant Claims 1, 6 and 23).  
Berndt teaches solid preparations (e.g. tablets) for oral use, wherein the formulations comprise at least a part of the necessary tablet excipients, such as binders, fillers, glidants and lubricants, and disintegrants, as well as other suitable excipients which assist tableting, e.g. magnesium, aluminum and calcium stearates (instant Claims 23 and 24), talc, silicones and animal or vegetable fats (p [0084]). 
Berndt teaches a genus of dozens of structurally and pharmacologically diverse active agents which are suitable for formulation as a solid dispersion extrudate (i.e. prepared by hot-melt extrusion; p [0046]).
Berndt teaches, in Example 1, preparation using the hot-melt extrusion technique, of solid dispersion products comprising the active agents ibuprofen, fenofibrate and paracetamol (p [0090], Tables 1 – 3), wherein the active agent is present in an amount of 5% w/w (instant Claim 12); the plasticizer is PEG 1500 (the elected, Applicant-defined, solubilizer/plasticizer) present in an amount of 10% w/w, and ® VA 64 (a copolymer containing 60% (w/w) 1-vinyl-2-pyrrolidone and 40% (w/w) vinyl acetate; p [0034]; also a “copovidone”, instant Claims 1, 2, 22, 39 and 40), present in amounts ranging from 45 to 85% w/w.
Berndt teaches, in Table 5, the ibuprofen and fenofibrate solid dispersion products comprising Kollidon® VA 64 and PEG 1500 (I-V-40 and F-V-40) exhibited zero residual drug crystallinity as determined by Raman Spectroscopy, wherein a solid dispersion fenofibrate formulation lacking Kollidon® VA 64 exhibited high residual crystallinity.    
Berndt does not teach the elected bioavailability enhancer d-α-tocopheryl polyethylene glycol 1000 succinate.  
Reintjes teaches, in Chapter 6, properties and applications of the polymer KolliphorTM TPGS.  As disclosed on page 73, the KolliphorTM TPGS (“TPGS”) is also known as d-α-tocopheryl polyethylene glycol 1000 succinate, the elected bioavailability enhancer (instant Claims 1, 9 and 23).  Reintjes teaches, in an overview of BASF pharma polymers for solubility enhancement, Applicant Chart 4.3 (page 65) which lists KolliphorTM TPGS as recommended for use as a plasticizer in hot-melt extrusion (HME) formulations, and Kollidon® VA 64, the elected polymer carrier, as strongly recommended for use as a matrix for HME.
Reintjes teaches TPGS mainly improves the bioavailability of poorly soluble drugs (in tablets or capsules, page 76; i.e. functions as a bioavailability enhancer; instant Claims 1 and 23) by enhancing drug solubility as well as by modulating P-glycoprotein-dependent drug efflux mechanisms (page 74) and, as disclosed in Table 6.3 also is used as a stabilizer for amorphous (i.e. non-crystalline) drugs.  Reintjes 
Reintjes teaches that to enhance the solubility of poorly soluble drugs it is recommended to melt the drug together with TPGS and additional co-solvents such as PEG 400 (page 77).  Reintjes teaches KolliphorTM TPGS has been widely investigated for the solubility enhancement of poorly soluble drugs and provides numerous examples of structurally diverse poorly soluble drugs whose solubility is increased in a concentration-dependent manner by 1% - 10% TPGS (page 72, Figure 6.2).  
Reintjes teaches, in Chapter 1 (page 9) that about 90% of all compounds in today’s pharmaceutical drug delivery pipelines are reported to be poorly soluble in water and that solubilization technologies that overcome this issue by increasing the solubility of drug candidates are becoming more important in order to prepare effective and marketable drugs from active compounds that would otherwise be useless.
Further, because, as noted above, the prior art % by weight ranges for the elected active agent, polymer carrier, plasticizer and bioavailability enhancer in the solid dispersion component at least overlap with amounts that are less than 50% by weight of the composition, the % by weight of the amount of additional pharmaceutically acceptable excipients, as recited in Claim 22 (about 50% to about 90% w/w), present in the claimed composition are also obvious, because said excipients are reasonably construed as providing all of the remaining material (i.e. excluding the elected active agent, polymer carrier, plasticizer and bioavailability enhancer in the solid dispersion component) in the claimed composition (instant Claim 22).  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Open Molecules teaches an overview of chemical properties.  With respect to aqueous solubility, Open Molecules teaches the aqueous solubility of a compound significantly affects its absorption and distribution characteristics.  Open Molecules teaches generally a low solubility goes along with a bad absorption and therefore the general aim is to avoid poorly soluble compounds.  Open Molecules teaches more than 80% of the drugs on the market have a (estimated) log S value greater than -4 (below, left panel), wherein log S is an estimated solubility defined as “a unit stripped logarithm (base 10) of the solubility measured in mol/liter”.  Open molecules teaches experimentally determined solubility values (25 degrees, pH=7.5) of more than 2000 compounds used as training set and a correlation plot (below, right panel) showing predicted versus experimentally determined log S. 
	
    PNG
    media_image2.png
    208
    221
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    260
    318
    media_image3.png
    Greyscale

	
Open Molecules does not disclose the experimental or predicted aqueous solubility (i.e. log S) for the elected active compound (Ex. No. 182 of Arndt).  However, one of ordinary skill can easily calculate a log S value for said active compound using 

    PNG
    media_image4.png
    567
    915
    media_image4.png
    Greyscale

Calculated Aqueous Solubility (log S) 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the elected compound (Ex. No. 182 of Arndt) as a lead compound for further development and to formulate said compound as a pharmaceutical composition for administration to treat a subject having cancer.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Arndt teaches and specifically claims the elected compound and that said compound is among the most potent PDK1 inhibitor compound disclosed.  
Moreover, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a ® VA 64) and plasticizer (PEG 1500).  One would have been motivated to do so, with a reasonable and predictable expectation of success because Berndt teaches drug formulations comprising combinations of the elected polymer carrier (Kollidon® VA 64) and plasticizer (PEG 1500; and a genus of active compounds having diverse chemical structures, using the process of hot-melt extrusion technology, provides a solid dispersion formulation comprising an amorphous form of active compound (i.e. zero residual drug crystallinity; instant Claim 18) that has advantageous dissolution properties.
Further, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the solid dispersion extrudate rendered obvious by Arndt and Berndt with the elected bioavailability enhancer d-α-tocopheryl polyethylene glycol 1000 succinate (TPGS).  One would have been motivated to do so, with a reasonable and predictable expectation of success because Reintjes teaches TPGS is used in hot-melt processes to improve the bioavailability of poorly soluble drugs by enhancing drug solubility and by modulating P-glycoprotein-dependent drug efflux mechanisms and, in addition, provides numerous examples of structurally diverse poorly soluble drugs whose solubility is increased by TPGS in a concentration-dependent manner. 
Finally, because of the predicted very poor aqueous solubility of the elected compound (Ex. No. 182 of Arndt), one of ordinary skill would have been motivated to overcome this issue by formulating said compound using known solubilization ® VA 64), the elected plasticizer (PEG 1500) and the elected bioavailability enhancer (d-α-tocopheryl polyethylene glycol 1000 succinate (TPGS)) because said combination of components are recognized in the formulation art as providing improved dissolution, solubility and bioavailability to a broad range of structurally diverse active agents.  As such there would have been a reasonable expectation of success that when formulated as the aforementioned solid dispersion extrudate, the elected compound, which is predicted to have extremely poor aqueous solubility, will exhibit low crystallinity (i.e. an amorphous form) leading to enhanced solubility, advantageous dissolution and improved bioavailability. 

Conclusion
Claims 1 – 2, 6, 9, 12, 18 and 22 – 24 are rejected.  No claims are allowed.

This is a continuation of applicant's earlier Application No. 16/185,793.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628